Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 10, 2007                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  134140                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  PEOPLE OF THE STATE OF MICHIGAN,	                                                                     Maura D. Corrigan
            Plaintiff-Appellee,                                                                       Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  v        	                                                       SC: 134140     

                                                                   COA: 268412      

                                                                   Wayne CC: 05-010121-01 

  DERRICK DELOREAN COLLINS, 

           Defendant-Appellant. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the May 8, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 10, 2007                  _________________________________________
           s0830                                                              Clerk